DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/14/2021.
Claims 32 and 45 are amended.
Claims 1-31 and 42-44 are cancelled.
Claims 32-41 and 45-51 are pending.
Claims 32-41 and 45-51 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
101
Applicant argues there is an “improvement to a specific technology and a practical application of an alleged abstract idea… The claims recite a practical application of any alleged abstract idea. For example, as discussed in Applicant's specification, ‘One way to perform delivery of encrypted content to a rightful owner is to provide encryption keying material, such as for example a public key, in connection with a payment for the content. For example, a public key may be delivered in a cryptocurrency payment transaction, which provides the benefit that the key is thus e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II)
The delivery of encrypted information is not an improvement to technology, it does not improve computers or technology. The subject matter rejection is retained. 
103
Cho discloses receive, in the apparatus, encrypted measurement data as a response to the measurement request, the encrypted measurement data being generated by the specific measurement device identified by the measurement device identifier using a sensor device which is configured to perform a measurement of a physical property, the encrypted measurement data comprising medical information relating to a user of the apparatus, (¶ 29, 37, 41, 45-54, 62-68, 70-72, 86-88) and 
Cho - M2M device 600 stores the generated data packet in memory 640 and transmits the stored data packet to M2M application server 100 in response a request thereof… For example, M2M application server 100 may receive information from M2M devices 600-1 to 600-3 through communication networks (e.g., core network 400 and access network 500), … The received information may be information on generated events, measured or sensed data at M2M devices 600-1 to 600-3. M2M application server 100 may process such received information by specific business processing engines in order to convert the received information to meaningful information... Such indirect connectivity type M2M device may be a remote device (e.g., a healthcare device), an off-line payment device (e.g., point of sale (POS) terminal) for accepting a payment … The collected information may include information on operation states of M2M devices 600-2 and 600-3, information on events captured by M2M devices 600-2 and 600-3, and data measured or sensed by M2M devices 600-2 and 600-3… In order to secure data of M2M devices (e.g., 600-2 and 600-3) in M2M area network (e.g., 800), a M2M device encrypts sensed/measured data and generates a data packet in a predetermined communication standard format by including the encrypted data in a payload thereof in accordance with at least one embodiment. Furthermore, such a M2M device encrypts a device ID and a subscriber ID with the sensed/ measured data for device and subscriber authentication… Sensor 660 may be a healthcare sensor for measuring body temperature, f  (¶ 29, 37, 41, 46, 53, 68).
The combination of prior art teach the claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-41 and 45-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 32 is directed to a machine, and claim 45 is directed to a process.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “compiling a measurement request… causing transmission of the measurement request,… receiving …measurement data  and decrypting measurement data… ” 
The claim recites an abstract idea that is directed towards a mental, in this case, sending a request, receiving a response and determining information from the response. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. 
The claims recite decrypting information. The dependent claims 33 the decryption of the measurement data. Encryption and decryption are mathematical 
The remaining dependent claims 34-40 recites the insignificant extra solution activity of receiving or transmitting information, for example, claim 40 recites “configured to inform a counter party of the hash value”, the apparatus sends the hash value. Claim 41 describes types of transactions.   
The remaining limitations are generic computing functions. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications. The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a sending a request and decrypting information as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 33-41 and 46-51 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-41 and 45-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 45 recite “compile a measurement request,… to cause transmission of the measurement request.” Similarly, claims 36, 37, 49 and 50 recite “the apparatus is configured to perform the causing of the transmission”, “the measurement request is caused to be transmitted”, “the measurement request is caused to be transmitted” The claims are unclear and indefinite. Being the cause of an action is not the same as performing the action and compiling a request does not cause the transmission of the request. The claims are therefore unclear and indefinite as to the entity performing the transmission of the request. Dependent claims 33-41 and 46-51 are also rejected. 
Claims 32 and 45 recite “receive, in the apparatus, encrypted measurement data as a response to the measurement request, the encrypted measurement data being generated by the specific measurement device identified by the measurement device identifier using a sensor device which is configured to perform a measurement”. The claims are unclear and indefinite. the encrypted measurement data is generated by a specific measurement device,  there is also a sensor device which is configured to perform a measurement, but the limitation claims, the specific measurement device  is identified by the measurement device identifier using a sensor device. The claim is 
Claims 33 and 46 recite “decrypting of the measurement data by decrypting a symmetric key using the private key, and then decrypting the measurement data using the symmetric key.” Claims 32 and 45 recite “decrypt the encrypted measurement data using a private key of the apparatus.” The claims are unclear and indefinite as to whether the “private key of the apparatus” is the same as the “symmetric key” Applicant claims is used for the decryption of the measurement data, or whether the “private key of the apparatus” is one way of decrypting the measurement data and the “symmetric key” is another embodiment of how the measurement data can be decrypted.
Claim 39 recites the limitation " the cryptographic payment information" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites “compiling, by an apparatus, a measurement request, the measurement request comprising a measurement device identifier identifying a specific measurement device, a public key of an apparatus”. The claim is unclear and indefinite as to whether there is a typo or if the public key is of a different apparatus. Dependent claims 46-51 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 32-38, 41 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2014/0122878) (“Cho”), and further in view of Scholl et al. (2015/0057838) (“Scholl”).
Regarding claims 32 and 45, Cho discloses at least one processing core, and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to (Fig 1; ¶ 15, 28-31, 50-52, 56-58, 97): 
Cho - Processor 630 controls constituent elements of M2M device 600 in general. Processor 630 includes buffer 631 for temporally storing information obtained from sensor 660. Processor 630 is coupled to identification circuit 650 and sensor 660. .. Memory 640 stores information associated with M2M device 600, for example, an operating system, applications, data collected through sensor 660, operation results, operation status obtained from constituent elements such as battery 620, and so forth. (¶ 50, 51).

store a measurement device identifier identifying a specific measurement device (¶ 25-28, 35, 48-60, 77); 
Cho - Such a M2M device may be an indirect connectivity type M2M device coupled to a Zigbee network as a M2M area network and include a UICC for containing information on a device ID and a subscriber ID… . M2M server 100 

compile a measurement request, the measurement request comprising the measurement device identifier, and payment information (Figure 4; ¶ 66, 68, 71-79), 
Cho - For example, in response to a request of transmitting specific data from a service server, the requested data is searched and fetched from memory 640 based on an index of the requested data, which is stored in the DB. The fetched data is transmitted to the service server. Particularly, the DB, the DBMS, and the SCWS enable a service server to access a desired M2M device and to retrieve one of data packets stored in a memory thereof. (¶ 66).

 receive, in the apparatus, encrypted measurement data as a response to the measurement request, the encrypted measurement data being generated by the specific measurement device identified by the measurement device identifier using a sensor device which is configured to perform a measurement of a physical property, the encrypted measurement data comprising medical information relating to a user of the apparatus, (¶ 29, 37, 41, 45-54, 62-68, 70-72, 86-88) and 
Cho - M2M device 600 stores the generated data packet in memory 640 and transmits the stored data packet to M2M application server 100 in response a request thereof… For example, M2M application server 100 may receive information from M2M devices 600-1 to 600-3 through communication networks (e.g., core network 400 and access network 500), … The received information 

Cho does not disclose the measurement request comprising a public key of the apparatus, to cause transmission of the measurement request , to  decrypt the encrypted measurement data using a private key of the apparatus. Scholl teaches  the measurement request comprising a public key of the apparatus, to cause transmission of the measurement request , (¶ 25, 30, 31, 35, 45, 49, 58, 87)
Scholl – The trusted authority system may then send an access request 4030 which may request access to one or more data items stored by or obtain able by the data authority. The access request 4030 may specify a requested a level of access to the data items (e.g., display, store, retransmit, or the like). In some examples the access request message may contain an URI of the trusted authority system. The data authority may then utilize the URI of the trusted authority system to obtain the trusted authority system’s digital certificate containing its public key. In some examples, the digital certificate may be obtained over a wireless link (¶ 35)

to  decrypt the encrypted measurement data using a private key of the apparatus (¶ 28, 30, 36, 40, 42, 46)
Scholl – The trusted authority may then decrypt this information using its private key… as only the trusted authority private key may decrypt information encrypted with the trusted authority’s public key.  (¶ 28, 36)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho (¶ 45, 75), which teaches “ monitoring information (e.g., the remaining battery level) may be used for analyzing a malfunction statue of each M2M device…  it is necessary to authenticate such illegal malicious devices, to protect such personal data and measured/sensed data of a M2M device from illegal data capture and modification ” and Scholl(¶ 15), which teaches “controlled access of vehicle information by trusted authority systems” in order to 
Regarding claims 33 and 46, Scholl teaches wherein the apparatus is configured to perform the decrypting of the measurement data by decrypting a symmetric key using the private key, and then decrypting the measurement data using the symmetric key (¶ 28, 36, 38).  
Regarding claims 34 and 47, Scholl teaches  wherein the public key of the apparatus comprises at least one of a source address or public address associated with the apparatus (¶ 28, 30, 36, 47).  
Regarding claims 35 and 48, Scholl teaches wherein the apparatus is further configured to receive the symmetric key, in encrypted form, together with the measurement data (¶ 28, 29, 36, 38).    
Regarding claims 36 and 49, Cho discloses wherein the apparatus is configured to perform the causing of the transmission of the measurement request to a payment processor distinct from the measurement device (¶ 41, 49, 71-82).
Claim Interpretation – According to the disclosure (¶ 55), “device 110 may provide the public key and indicate the identifier of measurement device 130 in a measurement request transmitted to server 120.” For the purpose of claim interpretation, the language “the apparatus is configured to perform the causing of the transmission of the measurement request”, means the apparatus transmits the request.

Claim Interpretation – According to the disclosure (¶ 55), “device 110 may provide the public key and indicate the identifier of measurement device 130 in a measurement request transmitted to server 120.” For the purpose of claim interpretation, the language “the apparatus is configured to perform the causing of the transmission of the measurement request”, means the apparatus transmits the request.
Regarding claims 38 and 51, Cho discloses wherein the apparatus is further configured to receive the measurement data from the measurement device (¶ 28, 29, 57).  
Regarding claims 41, Cho discloses wherein the payment transaction comprises an escrow payment transaction, a reserve payment transaction or a provisional payment transaction (¶ 37, 41, 71-77). 
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2014/0122878) (“Cho”), in view of Scholl et al. (2015/0057838) (“Scholl”) and further in view of Elston et al. (2003/0191709) (“Elston”).
Regarding claims 39, neither Cho nor Scholl teach wherein the apparatus is further configured to obtain a hash value based at least partly on a secret value, the cryptographic payment information comprises a pointer to a payment transaction and wherein the measurement request comprises the secret value. Elston teaches wherein the apparatus is further configured to obtain a hash value based at least partly on a monitoring information (e.g., the remaining battery level) may be used for analyzing a malfunction statue of each M2M device…  it is necessary to authenticate such illegal malicious devices, to protect such personal data and measured/sensed data of a M2M device from illegal data capture and modification ”, Scholl(¶ 15), which teaches “controlled access of vehicle information by trusted authority systems” and Elston(¶ 2), which teaches “authorization and authentication processes on a wide scale to prevent fraud losses and to limit abuse of accounts by customers”  in order to provide further protection of personal information (Elston; ¶ 2-4).
Claim Interpretation – According to the specification (¶ 24, 84), the measurement request comprising a public key of a node, a pointer to a payment transaction, and a secret value, verifying the payment transaction using the secret value and the pointer… The secret value may be randomly generated in device 110, for example.” 
Regarding claims 40, Elston teaches wherein the apparatus is further configured to inform a counterparty of the hash value in connection with participating in the payment transaction (¶ 24, 266, 270, 279). 
Claim Interpretation – According to the specification (¶ 84, 85), “In phase 820, a payment transaction is made between device 110 and payment processor 210, wherein the hash value is provided to payment processor 210…“
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakagawa et al. (JP 2007173992) teaches a camera as the device with a photography request where the image is encrypted, includes encryption keys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685